United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                  UNITED STATES COURT OF APPEALS
                           FIFTH CIRCUIT                    November 9, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-10269
                         Summary Calendar


                       MARK ANTHONY CLARK,
                                             Petitioner-Appellant,

                                versus

  UNITED STATES OF AMERICA; N.L. CONNORS, Warden; UNITED STATES
                    PENITENTIARY-LEAVENWORTH,

                                             Respondent-Appellees.


          Appeal from the United States District Court
               for the Northern District of Texas
                         (5:03-CV-247-C)


Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

     Mark Anthony Clark, federal prisoner #26409-077, appeals, pro

se, the denial and dismissal of his petition seeking a writ of

coram nobis, a writ of audita querela, mandamus, and other relief

pursuant to 28 U.S.C. § 1651.

     The writ of coram nobis may be used to collaterally attack

sentences under 28 U.S.C. §§ 2241 or 2255 “when the petitioner has

completed his sentence and is no longer in custody”.   United States

v. Dyer, 136 F.3d 417, 422 (5th Cir. 1998) (internal quotation


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
marks omitted).       Because Clark remains in custody, he is not

entitled to a writ of coram nobis.

       The writ of audita querela is not available when the prisoner

has a remedy under § 2255.     United States v. Banda, 1 F.3d 354, 356

(5th Cir. 1993).      Neither an unsuccessful § 2255 motion nor an

inability to meet the requirements for a successive § 2255 motion

will render the § 2255 remedy unavailable.         See Tolliver v. Dobre,

211 F.3d 876, 878 (5th Cir. 2000).

       Clark also seeks a writ of mandamus to direct the district

court to comply with this court’s prior order of remand.           Mandamus

is an extraordinary remedy, available only when a petitioner

establishes: “(1) a clear right to the relief, (2) a clear duty by

the respondent to do the act requested, and (3) the lack of any

other adequate remedy”.    In re Stone, 118 F.3d 1032, 1034 (5th Cir.

1997).   Such relief is not available to Clark, because Clark could

have   raised   his   claims   in   either   a   direct   appeal   from   the

proceedings on remand or a § 2255 motion.

       Because Clark specifically disclaimed that he is seeking

relief under either 28 U.S.C. § 2241 or 28 U.S.C. § 2255, we do not

consider Clark’s brief as a motion for authorization to file a

successive § 2255 motion.

                                                               AFFIRMED




                                      2